Citation Nr: 9909949	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome (IDS) with left lower extremity involvement.  

2.  Entitlement to service connection for severe 
osteoarthritis of the bilateral hips.  

3.  Entitlement to service connection for osteoarthritis of 
the bilateral knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's IDS with left lower extremity involvement and 
his period of active military service or some incident 
thereof.  

3.  There is no competent medical evidence of a nexus between 
the veteran's severe osteoarthritis of the bilateral hips and 
his period of active military service or some incident 
thereof, or any service-connected disability.  

4.  There is no competent medical evidence of a nexus between 
the veteran's osteoarthritis of the bilateral knees and his 
period of active military service or some incident thereof.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for IDS with left lower extremity involvement is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for severe osteoarthritis of the bilateral hips is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

3.  The veteran's claim of entitlement to service connection 
for osteoarthritis of the bilateral knees is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the National Personnel Records Center (NPRC), 
the veteran's service medical records were not available and 
presumed destroyed.  Induction and separation examinations 
could not be reconstructed.  Surgeon General records 
indicated that the veteran was treated in February 1951 at 
Camp Hood, Texas, for a common cold.  There was no other 
evidence of medical disorders treated in service.  

In connection with his claim for a non-service connected 
pension, the veteran submitted medical records from Mercy 
Hospital.  He was hospitalized in February 1976 for back 
pain.  He reported developing back pain about two weeks 
before the admission.  Conservative therapy failed to provide 
relief.  Radiographic studies revealed possible central 
herniated disc at L4-5.  Later in February, the veteran 
underwent a lumbar laminectomy.  Additional surgery was 
required in March.  The veteran was discharged in late March 
1976.  The veteran returned for additional treatment of the 
lumbar spine disorder in October 1976.   

The veteran was afforded a VA examination in March 1977.  He 
did not provide any history of disorders of the back, hips, 
or knees during the examination.  The examiner did not record 
any complaints or findings regarding the hips or knees.  The 
diagnosis concerned the back disorder only.  

In an April 1977 rating decision, the RO found that the 
veteran was entitled to non-service connected pension on the 
basis of permanent and total disability due to IDS with left 
lower extremity involvement.    

In July 1995, the veteran submitted a service connection 
claim for disorders of the back, hips, and knees.  He 
indicated on the claim form that the back disorder began in 
approximately 1976 and that the disorders of the legs and 
hips began in approximately 1992.  

In October 1995, the veteran underwent a VA general medical 
examination.  He reported that in 1952 in service he injured 
his back and legs falling off a tank.  He was hospitalized 
briefly and returned to limited duty.  He underwent surgery 
for discogenic disease in 1976.  He continued to have pain 
and other neurological symptoms since that time.  The veteran 
also stated that since late fall of the previous year he had 
rather extreme pain in the hips and knees.  He was known to 
have moderately severe degenerative arthritis of the hips as 
well as osteoporosis in the knees.  He had pain and stiffness 
in the hips.  He used a cane.  The diagnosis after 
examination and clinical and radiographic studies included 
severe osteoarthritis of the hips bilaterally with severe 
limitation of motion, osteoarthritis of the knees, 
postoperative laminectomy times two, and spinal stenosis with 
some radiculitis to the right leg.     

The veteran testified at a personal hearing in February 1996.  
He stated that in service in 1952 he slipped from a tank and 
hurt his leg and back.  He was hospitalized for four or five 
days and was released to light duty for seven to ten days.  
He was given mild painkillers or sedatives.  He was 
discharged about two months later.  In 1953, the veteran 
started receiving treatment from Dr. Herman Smith, who 
provided medication and hot packs.  He had been getting 
treatment for his back and knees intermittently since 1953.  
In 1975 or 1976, he started seeing Dr. Dubansky, who 
performed two surgeries on him.  The veteran asserted that 
the disorders of his back, knees, and hips were all related 
to the fall he suffered in 1952.  From about 1953, he 
received medication from Richards Pharmacy.  He had constant 
discomfort and took several medications for his disorders.  
Dr. Smith was deceased.  The veteran did not know if his 
records were available.  He received treatment from Dr. Smith 
until he started seeing Dr. Dubansky.  The previous owner's 
son now ran Richards Pharmacy.  Dr. Smith treated the veteran 
for his back and knee problems, but not the hips.    

In March 1996, the RO received a statement from the veteran's 
son.  He stated that the veteran had been in pain for as long 
as he could remember.  The veteran could not engage in many 
activities due to back and leg pain.  

The RO received additional medical records from Mercy 
Hospital.  These records contained no additional evidence as 
to the etiology of the veteran's back, hip, or knee 
disorders.  

The RO also received records from Marvin H. Dubansky, M.D., 
dated from January 1980 to July 1986.  In notes dated in 
April 1980, Dr. Dubansky indicated that the veteran had an 
acute back injury in 1976.  The veteran received intermittent 
treatment for back and leg pain.  

In April 1996, the RO received a statement from [redacted]
of [redacted] Pharmacy.  Mr. [redacted] provided a list a 
prescription medication for the veteran from 1983 to 1985.  

The RO requested that the veteran complete forms authorizing 
the release of medical information for each of his medical 
providers.  He was unable to provide the necessary 
information for Drs. Thompson, Matthews, Blessman, Lankford, 
Lehman, and Josephson.  The veteran indicated that [redacted] 
Pharmacy did not save any records and that his previous 
submission was what his son could find.   

In response to the request for medical records, Dr. Prusak 
indicated that the veteran was diagnosed in June 1995 as 
having duodenal ulcer.  He had not seen the veteran since 
that time.  Dr. Rettenmeir stated that he last saw the 
veteran in February 1993 and had no records before that time.  
The veteran also completed a release of information for the 
Sister Kenny Institute.  He was unable to provide the dates 
of treatment.  The request was returned as the authorization 
provided was inadequate.    

The RO received records from John Zittergruen, D.O., dated 
from June 1995 to July 1997.  Dr. Zittergruen provided 
treatment for osteoarthritis of the hips and knees from July 
1995 through August 1996, after which time no complaints were 
recorded.  The records indicated that the veteran underwent a 
bilateral hip replacement.  

Records from Amar Nath, M.D., of the Iowa Heart Center, were 
negative for complaints or treatment of the claimed 
orthopedic disabilities.   

In July 1997, the RO obtained the veteran's complete clinical 
file of VA medical records.  He initially presented for VA 
care in July 1995.  He reported a history of degenerative 
joint disease of the hips and knees and of back problems with 
surgery in 1976 and 1977.  VA records were significant for 
complaint and treatment of back, hip, and knee pain.  The 
medical center obtained the veteran's medical records from 
the Iowa Heart Center and Dr. Zittergruen, which were 
duplicates of previously received records.  Records from Iowa 
Lutheran Hospital referred to treatment only for pain in the 
back and legs, as well as for the hips and knees.      

In September 1997, the RO received records from the Social 
Security Administration (SSA).  The veteran was disabled for 
SSA purposes as of February 1976 due to degenerative disc 
disease at L4-5 with lumbar laminectomy, post-operative 
status.  The SSA records showed that this disability status 
was continued at least through February 1983.  

In an August 1998 statement, the veteran indicated that he 
was treated in service for his injuries.  He added that he 
went to a Dr. Herman Smith in the 1950s when he got out of 
service.  Dr. Smith was deceased and his records could not be 
located.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Degenerative joint disease is presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board initially notes that the first evidence of record 
showing arthritis of the hips and knees consists of progress 
notes from Dr. Zittergruen dated in 1995, more than 40 years 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence of arthritis is 
inapplicable in this case.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).   

The evidence of record shows that the veteran has current 
disabilities of the low back, hips, and knees.  The veteran 
testified that in service in 1952 he fell off a tank, 
injuring his back and leg.  For purposes of determining 
whether the claims are well grounded, the Board presumes the 
truthfulness of his testimony.  Robinette, 8 Vet. App. at 77-
78; King, 5 Vet. App. at 21.   

However, there is no competent medical evidence of a 
relationship between the claimed in-service injury, or any 
other incident of service, and the veteran's back disorder, 
first shown in the evidence of record more than 20 years 
after service, or the arthritis of the hips and knees, first 
shown in the evidence of record more than 40 years after 
service.  In fact, only the veteran himself has asserted that 
his back, hip, and knee disorders are in any way related to 
the described 1952 fall.  However, the veteran is a lay 
person, and his opinion as to matters that require medical 
expertise cannot constitute competent medical evidence 
required to submit a well grounded claim.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for IDS with left lower extremity involvement, 
osteoarthritis of the hips, and osteoarthritis of the knee.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

If the veteran wishes to complete his application for service 
connection IDS and arthritis of the hips and knees, he should 
submit medical evidence showing that each current disability 
is in some way related to his period of active military 
service.  Robinette, 8 Vet. App. at 77-78.



ORDER

Entitlement to service connection for IDS with left lower 
extremity involvement is denied.    

Entitlement to service connection for severe osteoarthritis 
of the bilateral hips is denied.  

Entitlement to service connection for osteoarthritis of the 
bilateral knees is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

